UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-52917 DIGITAL YEARBOOK, INC. (Exact name of registrant as specified in its charter) Nevada 98-0546715 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4320 – 196 Street, S.W., #111, Lynwood, WA 98036-6754 (Address of principal executive offices)(zip code) (425) 286-3068 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[X]No[] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURINGTHE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after distribution of securities under a plan confirmed by a court.Yes[]No[] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date:As of May 17, 2011, there were 5,151,000 shares of common stock outstanding. TABLE OF CONTENTS PART I-FINANCIAL INFORMATION 1 Item 1.Financial Statements. 1 Item2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 2 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 8 Item 4T.Controls and Procedures. 8 PART II - OTHER INFORMATION 9 Item 1A.Risk Factors. 9 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item 3.Defaults Upon Senior Securities. 14 Item 4.(Removed And Reserved). 15 Item 5.Other Information. 15 Item 6.Exhibits 15 SIGNATURES 16 PART I-FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. DIGITAL YEARBOOK, INC. TABLE OF CONTENTS MARCH 31, 2011 Balance Sheets as of March 31, 2011 and December 31, 2010F-1 Statements of Operations for the three months ended March 31, 2011 and 2010 and for the period from June 5, 2007 (inception) to March 31, 2011F-2 Statement of Stockholders’ Deficit as of March 31, 2011F-3 Statements of Cash Flows for the three months ended March 31, 2011 and 2010 and for the period from June 5, 2007 (inception) to March 31, 2011F-4 Notes to the Financial StatementsF-5 – F-7 DIGITAL YEARBOOK, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (UNAUDITED) AS OF MARCH 31, 2, 2010 ASSETS March 31, 2011 December 31, 2010 Property and equipment, net $
